To the Appellate Division, Superior Court:A petition for certification of the judgment in A-005429-14 having been submit ted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted limited to the issue of the State's failure to comply with the requirements of State v. Delgado, 188 N.J. 48, 902 A.2d 888 (2006); and it is furtherORDERED that the appellant may serve and file a supplemental brief on or before December 19, 2017, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or if appellant declines to file such a submission, on or before February 2, 2018.